UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-5048


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN JUNIOR KEARNEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:12-cr-00139-CCE-1)


Submitted:   July 9, 2013                 Decided:   July 18, 2013


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Darren Byers, LAW OFFICES OF J. DARREN BYERS, P.A., Winston-
Salem, North Carolina, for Appellant.   Andrew Charles Cochran,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               John Junior Kearney appeals his conviction and 100-

month sentence following his guilty plea to being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1)

(2006).       In accordance with Anders v. California, 386 U.S. 738

(1967),    Kearney’s      counsel     has     filed     a    brief    certifying    that

there    are    no    meritorious      issues    for        appeal    but   questioning

whether    the      district   court    adequately          complied    with   Fed.    R.

Crim. P. 11 when accepting Kearney’s plea and whether Kearney’s

sentence is reasonable.             Although notified of his right to do

so, Kearney has not filed a supplemental brief.                      We affirm.

               Where, as here, a defendant did not move to withdraw

his plea, we review his Rule 11 hearing for plain error.                           United

States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                          Because

the    district      court    substantially      complied       with    Rule   11    when

accepting Kearney’s plea, we conclude that the plea was knowing

and voluntary and, therefore, final and binding.

               We review Kearney’s sentence for reasonableness, using

an abuse of discretion standard.                  Gall v. United States, 552

U.S.    38,    51    (2007).     We    must     first       review    for   significant

procedural          errors,    including        improperly           calculating      the

Guidelines range, failing to consider the 18 U.S.C. § 3553(a)

(2006)    factors,      sentencing     under     clearly       erroneous     facts,    or



                                            2
failing to adequately explain the sentence.                              Id. at 51; United

States v. Evans, 526 F.3d 155, 161 (4th Cir. 2008).                                   Only if we

find    a    sentence       procedurally           reasonable      may     we      consider     its

substantive reasonableness.                    United States v. Carter, 564 F.3d

325, 328 (4th Cir. 2009).

                 Here,   we    conclude        that       Kearney’s      sentence        is    both

procedurally and substantively reasonable.                              The district court

correctly          calculated        Kearney’s         Guidelines       range      and   clearly

explained the basis for imposing a sentence within that range

based       on     the   18        U.S.C.     § 3553(a)          factors        and    Kearney’s

individual circumstances.                   See United States v. Montes-Pineda,

445    F.3d      375,    379       (4th     Cir.       2006)    (within-Guidelines            range

sentence is presumed reasonable).

                 In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                                         We

therefore affirm Kearney’s conviction and sentence.                                   This court

requires that counsel inform Kearney, in writing, of his right

to petition the Supreme Court of the United States for further

review.       If    Kearney        requests        that    a    petition      be      filed,    but

counsel       believes        that     such    a       petition    would        be    frivolous,

counsel      may     move     in     this     court       for   leave    to     withdraw       from

representation.          Counsel’s motion must state that a copy thereof

was served on Kearney.                    We dispense with oral argument because



                                                   3
the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    4